Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the spring" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guglielmini (WO 9938710 A1).
Regarding claim 13, Guglielmini discloses a ball pen tip manufacturing machine comprising: a punch (4) that punches a ball pen tip from a rear end of the ball tip along a central axis direction of the ball pen tip to form a plastic flow ridge (7) formed by a plastic flow upheaving radially inward from an inner peripheral wall surface of the ball pen tip to assemble a spring to the ball pen by the plastic flow ridge.
It is noted that limitations directed to the article worked upon by the claimed machine, such as “wherein the spring is assembled for biasing a ball to the ball pen tip, and wherein a front end and a rear end of the spring are wound into a same tapered external shape”, do not further limit the claimed machine. See MPEP 2115. Furthermore, Guglielmini discloses that the spring is assembled for biasing a ball to the ball pen tip and the machine of Guglielmini is fully capable of being used to assemble a spring wherein a front end and a rear end of the spring are wound into a same tapered external shape to a ball pen tip.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 21-30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 200240694 Y1) in view of Guglielmini.
Regarding claim 14, Hwang teaches a ball pen tip (1), wherein a spring (4) is assembled for biasing a ball (8) to the ball pen tip, and wherein a front end and a rear end of the spring are wound into a same tapered external shape (Fig. 1).
Hwang does not teach that the ball pen tip is manufactured by punching the ball pen tip by a punch from a rear end of the ball pen tip along a central axis direction of the ball pen tip to form a plastic flow ridge formed by a plastic flow upheaving radially inward from an inner peripheral wall surface of the ball pen tip to assemble the spring to the ball pen tip by the plastic flow ridge.
Guglielmini teaches manufacturing a ball pen tip by punching the ball pen tip by a punch (4) from a rear end of the ball pen tip along a central axis direction of the ball pen tip to form a plastic flow ridge (7) formed by a plastic flow upheaving radially inward from an inner peripheral wall surface of the ball pen tip to assemble the spring to the ball pen tip by the plastic flow ridge.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have manufactured the ball pen tip of Hwang by punching the ball pen tip by a punch from a rear end of the ball pen tip along a central axis direction of the ball pen tip to form a plastic flow ridge formed by a plastic flow upheaving radially inward from an inner peripheral wall surface of the ball pen tip to assemble the spring to the ball pen tip by the plastic flow ridge as taught by Guglielmini for the purpose of reducing manufacturing costs (Guglielmini, “This method is extremely simple to implement since it requires only axial positioning of the punch 4 with respect to the tip 1. It also makes it possible to finely adjust the pushing force of the spring according to the depth of the punching”, second-to-last paragraph).

Hwang does not teach a plastic flow ridge formed by a plastic flow upheaving radially inward from an inner peripheral wall surface of the ball pen tip for assembling the spring to the ball pen tip by the plastic flow ridge by punching the ball pen tip by a punch from a rear end of the ball pen tip along a central axis direction of the ball pen tips.
Guglielmini teaches a plastic flow ridge (7) formed by a plastic flow upheaving radially inward from an inner peripheral wall surface of the ball pen tip for assembling the spring to the ball pen tip by the plastic flow ridge by punching the ball pen tip by a punch (4) from a rear end of the ball pen tip along a central axis direction of the ball pen tips
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the ball pen tip of Hwang with a plastic flow ridge formed by a plastic flow upheaving radially inward from an inner peripheral wall surface of the ball pen tip for assembling the spring to the ball pen tip by the plastic flow ridge by punching the ball pen tip by a punch from a rear end of the ball pen tip along a central axis direction of the ball pen tips as taught by Guglielmini for the purpose of reducing manufacturing costs (Guglielmini, “This method is extremely simple to implement since it requires only axial positioning of the punch 4 with respect to the tip 1. It also makes it possible to finely adjust the pushing force of the spring according to the depth of the punching”, second-to-last paragraph).
Regarding claim 22, the combination of Hwang and Guglielmini teaches a ball pen tip according to claim 21, wherein the plastic flow ridge upheaves radially inward from the inner peripheral wall surface of the ball pen tip to have a tapered shape (Guglielmini, Fig. 6).

Guglielmini does teach that the size of the plastic flow ridge needs to be optimized to hold the spring in the pen tip (“The spring 3 is held in the body of the tip 1 by the shoulder formed by the deformation of the material resulting from the force introduction of the punch”).  As seen in Guglielmini, the size of the plastic flow ridge is disclosed to be a result effective variable in that it must be large enough to hold the spring in place.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Guglielmini by making the radial size of the plastic flow ridges be 0.15 mm or more, or 0.25 mm or more as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 25 and 26, the combination of Hwang and Guglielmini teaches a ball pen tip according to claim 21, but does not teach that a tip of the punch is formed into a tapered shape and a tip angle of the punch is within a range from 120 degrees to 170 degrees, or that the tip angle is 135 degrees.
It is noted that the punch is not a structure of the claimed invention, but is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.

At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to formed the plastic flow ridges of the combination of Hwang and Guglielmini because Applicant has not disclosed that the angle of the top side of the plastic flow ridges provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Guglielmini’s ridges and the applicant’s invention to perform equally well with either the flat top taught by Guglielmini or the claimed angled top because both plastic flow ridges are equally capable of holding a spring within a pen tip.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combination of Hwang and Guglielmini to obtain the invention as specified in claims 25 or 26 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hwang and Guglielmini.
Regarding claim 27, the combination of Hwang and Guglielmini teaches a ball pen tip according to claim 21, wherein the inner peripheral wall surface of the ball pen tip has a substantially cylindrical shape (Hwang, Fig. 1), and a plurality of ridges (Guglielmini, 7), each including the plastic flow ridge, upheaves radially inward from the inner peripheral wall surface of the ball pen tip.
Regarding claim 28, the combination of Hwang and Guglielmini teaches a ball pen tip according to claim 27, wherein the plurality of ridges includes four of the plastic flow ridge (Guglielmini teaches a square punch in the fourth-to-last paragraph, which would make four ridges).
Regarding claim 29, the combination of Hwang and Guglielmini teaches a ball pen tip according to claim 27, wherein the plurality of ridges consists of four of the plastic flow ridge (Guglielmini teaches a square punch in the fourth-to-last paragraph, which would make four ridges).

Regarding claim 32, the combination of Hwang and Guglielmini teaches a ball pen tip according to claim 21, further comprising a front ball (Hwang, 3) that is biased forward by the ball, the front ball being configured for writing.
Regarding claim 33, the combination of Hwang and Guglielmini teaches a ball pen (Hwang, “knock-type ball-point pen”, second-to-last paragraph on page two of the provided translation) including the ball pen tip according to claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 6299375 is cited as being directed to the general state of the art of ball-point pen tips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754